F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              APR 28 2000
                                 TENTH CIRCUIT
                            __________________________                   PATRICK FISHER
                                                                                  Clerk

 TRAVIS SHAWN HUDSON,

          Plaintiff-Appellant,

 v.                                                              No. 99-6213
                                                                 (W.D. Okla.)
 RON NORICK, Mayor; SAM GONZALES;                         (D.Ct. No. 98-CV-1168-A)
 BRIAN JENNINGS; THE CITY OF
 OKLAHOMA CITY; F.O. PEAK; MARK
 SCHWARTZ; JACK CORNETT; FRANCIS
 LOWREY; JERRY FOSHEE; ANN SIMANK;
 WILLA JOHNSON; GUY LIEBMAN,

          Defendants-Appellees.
                        ____________________________

                             ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is




      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
therefore ordered submitted without oral argument.



      Appellant Travis Shawn Hudson, a state inmate, appeals pro se the district

court’s decision granting the Appellees’ motion to dismiss his § 1983 complaint

and for summary judgment. We exercise jurisdiction under 28 U.S.C. § 1291 and

affirm.



      In his complaint, Mr. Hudson asserted claims under 42 U.S.C. § 1983

against the city of Oklahoma City and various city officials. Mr. Hudson’s first

allegation centered on his claim these officials acted in “cahoots ... to enforce

nefarious conditions upon adult detainees” during his confinement in the city jail

for a ten-day period. Specifically, Mr. Hudson claimed these officials forced him

to eat near unsanitized toilets and denied him a regular change of clothes;

deodorant; clean showers; adequate opportunities to shower and exercise; and

paper, pencils and envelopes for the purpose of corresponding with the court. He

also alleged violation of his constitutional rights because a police officer arrested

him without a warrant and authorities denied him the opportunity to see a

magistrate judge during his ten-day incarceration at the city jail.



      In response, Police Officer Brian Jennings filed a motion to dismiss Mr.


                                          -2-
Hudson’s complaint based on the applicable statute of limitations. The city and

the other city officials filed either a joint motion to dismiss and for summary

judgment, or a motion for summary judgment. The district court assigned the

matter to a magistrate judge, who ordered the city to file a Martinez report,

pursuant to Martinez v. Aaron, 570 F.2d 317, 319 (10th Cir. 1978) (en banc) (per

curiam).



      Following a review of the Martinez report and the city’s and its officials’

motions, the magistrate judge issued findings and a recommendation for dismissal

of Mr. Hudson’s complaint. First, under the applicable two-year Oklahoma

statute of limitations for filing a § 1983 complaint, the magistrate judge found

Mr. Hudson untimely filed his complaint against Officer Jennings. Because

Officer Jennings arrested Mr. Hudson on August 11, 1996, the magistrate judge

determined Mr. Hudson had two years from that date to file his complaint,

alleging Officer Jennings violated his constitutional rights by arresting him

without a warrant. Instead, Mr. Hudson did not file his complaint until August

18, 1998 – seven days after the limitation period expired. The magistrate judge

also addressed Mr. Hudson’s contention his cause of action against Officer

Jennings did not accrue until he was transferred from the county jail, which Mr.

Hudson claims lacked an adequate legal assistant program. In addressing this


                                         -3-
contention, the magistrate judge determined Mr. Hudson knew of facts underlying

his claim on the date of his arrest, and that his claimed ignorance of the existence

of a cause of action during the intervening period of his transfer from the county

jail did not toll the two-year limitation period.



      The magistrate judge also rejected Mr. Hudson’s claim against city council

members concerning the conditions of his ten-day confinement in the city jail.

The magistrate judge determined city council members were entitled to absolute

immunity under the summary judgment standard. In so holding, the magistrate

judge found their adoption of a revised Operations Manual prepared by the city’s

police department, and which governs the operation of the city jail, constituted a

legislative act entitling them to absolute immunity from § 1983 liability. As to

Mr. Hudson’s claim against the city itself, the magistrate judge determined the

challenged regulations clearly state the city jail’s policy is to provide “clean,

sanitary, and habitable quarters for all pre-trial detainees.” Thus, the magistrate

judge concluded that even if Mr. Hudson experienced unconstitutional conditions

of confinement during his incarceration in the city jail, the city of Oklahoma City

could not be held liable.



      Finally, the magistrate judge determined Mr. Hudson failed to show the


                                          -4-
police chief, Sam Gonzales, denied Mr. Hudson access to the courts, or

participated in causing the unsanitary conditions Mr. Hudson claims occurred

during his ten-day confinement. Even if Mr. Hudson could allege personal

participation by Chief Gonzales, the magistrate judge found summary judgment

appropriate because prisoners in short-term pretrial detention cannot expect the

same privileges and conditions as those provided in long-term confinement in

state prisons, and because Mr. Hudson had not shown “the conditions either

singly or combined rise to the level of a due process violation.”



      After reviewing Mr. Hudson’s objections to the magistrate judge’s

recommendation, the district court issued an order thoroughly discussing why Mr.

Hudson’s objections lacked merit. The district court adopted the magistrate

judge’s findings and recommendation, granted Officer Jennings’ motion to

dismiss, and granted the city’s and the other officials’ motions for summary

judgment.



      On appeal, Mr. Hudson raises the same issues addressed by the magistrate

judge and the district court. He also complains the district court erred in granting

the motions to dismiss and for summary judgment without providing him an

evidentiary hearing. Finally, Mr. Hudson contends that because he is “unschooled


                                         -5-
in legal litigation,” we should not affirm the dismissal of his complaint. 1



       We review de novo the district court’s determination Mr. Hudson’s claim

against Officer Jennings is barred by the applicable statute of limitations. See

Sterlin v. Biomune Sys., 154 F.3d 1191, 1194 (10th Cir. 1998). We review the

grant of summary judgment on Mr. Hudson’s remaining claims de novo, using the

same legal standard as the district court. United States v. City & County of

Denver, 100 F.3d 1509, 1512 (10th Cir. 1996). Summary judgment is appropriate

if, in viewing the record in the light most favorable to Mr. Hudson as the

nonmoving party, no genuine issue as to any material fact exists and the city and

its officials, as the moving parties, are entitled to judgment as a matter of law. Id.

We have further determined a evidentiary hearing “ is [not] required in every

instance” before the district court may enter summary judgment Kennedy v.

Meacham, 540 F.2d 1057, 1061 n.3 (10th Cir. 1976). “A well-developed showing

by affidavits, exhibits, regulations and the responses to them might demonstrate,

without factual dispute, .... [no] need for an evidentiary hearing.” Id.




       1
          While Mr. Hudson claims he is “unschooled in legal litigation,” we note that
before and during his incarceration, he filed six other civil suits, showing his capacity to
file legal pleadings. In addition, the district court determined these suits did not toll or
suspend the running of the two-year limitation period during his incarceration.


                                             -6-
      We have carefully reviewed the pleadings, the magistrate judge’s

recommendation and the district court’s decision, and considered them in light of

the applicable law. The magistrate judge issued a thorough and well-reasoned

recommendation for granting the motions to dismiss and for summary judgment.

After careful consideration of Mr. Hudson’s objections thereto, the district court

adopted the magistrate judge’s recommendation. We cannot better articulate the

facts, applicable law or reasoning for granting these motions, than articulated by

the magistrate judge and the district court. In sum, the district court correctly

determined Mr. Hudson did not file his complaint against Officer Jennings within

the two-year limitation period. In addition, even construing Mr. Hudson’s pro se

pleadings liberally as he requests, see Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

Cir. 1991), we find the district court correctly determined no genuine issue of

material fact exists, and that the city and its officials are entitled to judgment as a

matter of law. Finally, nothing in Mr. Hudson’s appeal or his other pleadings

alerts us to the need for an evidentiary hearing in this case.



      Accordingly, we AFFIRM the district court’s dismissal of Mr. Hudson’s

§ 1983 complaint for substantially the same reasons set forth in the magistrate

judge’s February 9, 1999 Findings and Recommendation, and the district court’s

May 3, 1999 Order. We also remind Mr. Hudson of his obligation under our


                                           -7-
December 21, 1999 Order to continue to make partial payments of costs and fees

associated with his appeal.


                                     Entered by the Court:

                                     WADE BRORBY
                                     United States Circuit Judge




                                       -8-